 


109 HR 416 IH: To prohibit the use of Department of Defense funds for any study related to the transportation of chemical munitions across State lines.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 416 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Salazar introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of Department of Defense funds for any study related to the transportation of chemical munitions across State lines. 
 
 
1.Prohibition on use of Department of Defense funds for study of interstate transportation of chemical munitionsFunds available to the Department of Defense may not be obligated or expended for any study related to the transportation of chemical munitions across State boundaries.  
 
